UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 16-2297


RONNIE LEE ALSTON,

                     Plaintiff - Appellant,

             v.

OURISMAN CHEVROLET “ET AL”,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cv-03740-PX)


                                       No. 16-2298


In re: RONNIE LEE ALSTON,

                     Petitioner.



                  On Petition for Writ of Mandamus. (8:15-cv-03740-PX)


Submitted: March 30, 2017                                       Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.
No. 16-2297, Dismissed; No. 16-2298, Petition denied by unpublished per curiam
opinion.


Ronnie Lee Alston, Appellant; Petitioner Pro Se. Richard W. Evans, MCCARTHY
WILSON, LLP, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated proceedings, Ronnie Lee Alston seeks to appeal the district

court’s order dismissing without prejudice his amended complaint for failure to state a

claim, and petitions for a writ of mandamus related to that case. Alston asks that the writ

of mandamus instruct the district court to assign a different judge to his underlying case,

require the return of seized property, order discovery, and set a trial date.

       Parties are accorded 30 days after the entry of the district court’s order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       Here, the district court’s order was entered on the docket on September 16, 2016.

The notice of appeal was filed 45 days later, on October 31, 2016. Because Alston failed

to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal in No. 16-2297 for lack of jurisdiction.

       Additionally, we conclude that Alston has not met any of the requirements for the

extraordinary remedy of mandamus. See United States v. Moussaoui, 333 F.3d 509, 516-

17 (4th Cir. 2003). Accordingly, although we grant leave to proceed in forma pauperis,

we deny mandamus relief in No. 16-2298. We dispense with oral argument in these




                                              3
proceedings because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                              No. 16-2297, DISMISSED,
                                                       No. 16-2298, PETITION DENIED




                                            4